DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2020 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 13 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PgPub No. 2013/0070148). 
Regarding claim 1, Kim teaches a camera module (figure 1 item 100), comprising: a circuit board (figure 1 item 170); an image sensor disposed on the circuit board (figure 1 item 160); a lens driving unit disposed above the circuit board (figure 1 item 120 with items 130 and 140); and a sensor base disposed between the circuit board and the lens driving unit (Figure 1 items 180 and/or 190), wherein the sensor base comprises an upper surface facing the lens driving unit and a plurality of outer lateral surfaces extending from the upper surface (Figure 1 items 180 and/or 190), wherein the upper surface of the sensor base comprises a corner area disposed between adjacent two outer lateral 

Regarding claim 2, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the recessed part comprises a first slanted surface extending from the upper surface of the sensor base and slanted from the upper surface of the sensor base (Figure 1 items 180 and/or 190 with item near item 183; wherein the recessed part comprises a first slanted surface extending from the upper surface of the sensor base and slanted from the upper surface of the sensor base).

Regarding claim 3, as mentioned above in the discussion of claim 2, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the recessed part comprises a second slanted surface extending from the first slanted surface and slanted from the first slanted surface (Figure 1 items 180 and/or 190 with item near item 183; wherein the recessed part comprises a second slanted surface extending from the first slanted surface and slanted from the first slanted surface).

Regarding claim 4, as mentioned above in the discussion of claim 3, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the first slanted surface has a first slope angle with respect to the upper surface of the sensor base, 

Regarding claim 5, as mentioned above in the discussion of claim 3, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein each of the first slanted surface and the second slanted surface is formed as a plane surface (Figure 1 items 180 and/or 190 with items near item 183; wherein each of the first slanted surface and the second slanted surface is formed as a plane surface).

Regarding claim 6, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein a thickness of the corner area of the sensor base in a direction of an optical axis is thinner than a distance between a lower surface of the sensor base and a lower surface of the lens driving unit (Figure 1 items 180 and/or 190 with items near item 183; wherein a thickness of the corner area of the sensor base in a direction of an optical axis is thinner than a distance between a lower surface of the sensor base and a lower surface of the lens driving unit).

claim 7, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein a thickness of the corner area of the sensor base in a direction of an optical axis gets thinner as it goes outward (Figure 1 items 180 and/or 190 with items near item 183).

Regarding claim 8, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the recessed part comprises a chamfer shape (Figure 1 items 180 and/or 190 with items near item 183).

Regarding claim 9, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the plurality of outer lateral surfaces of the sensor base comprises four outer lateral surfaces, wherein the corner area comprises four corner areas disposed between the four outer lateral surfaces, and wherein the recessed part is formed on each of the four corner areas (Figure 1 items 180 and/or 190; wherein the plurality of outer lateral surfaces of the sensor base comprises four outer lateral surfaces, wherein the corner area comprises four corner areas disposed between the four outer lateral surfaces, and wherein the recessed part is formed on each of the four corner areas).

Regarding claim 10, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the sensor base comprises a hole and a groove recessed from the upper surface of the sensor base 

Regarding claim 11, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the lens driving unit comprises: a cover member comprising an upper plate and a lateral plate extending from the upper plate (figure 1; cover covering all the lens and internal camera components); a housing disposed in the cover member (figure 1 with housing item located outside of item 130) ; a bobbin disposed in the housing (figure 1 item 130); a first coil disposed on the bobbin (figure 1 item 135); a magnet disposed on the housing and facing the first coil (figure 1 item 140); and an elastic member connecting the bobbin and the housing (figure 2 item 245).

Regarding claim 12, as mentioned above in the discussion of claim 11, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the lens driving unit comprises: a base disposed below the housing (figure 1 item 170); a flexible printed circuit board disposed on the base (figure 1 item 170); and a second coil disposed on the flexible printed circuit board and facing the magnet (figure 1 plurality of items 135), wherein the base is fixed to the upper surface of the sensor base (figure 1 item 170 fixed to the upper surface of the sensor base).

Regarding claim 13, as mentioned above in the discussion of claim 12, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the sensor base comprises a groove formed on at least one outer lateral surface of the plurality of outer lateral surfaces, and wherein a terminal part of the flexible printed circuit board is disposed on the groove of the sensor base (Figure 1 items 180 wherein the sensor base comprises a groove formed on at least one outer lateral surface of the plurality of outer lateral surfaces, and wherein a terminal part of the flexible printed circuit board is disposed on the groove of the sensor base).

Regarding claim 16, Kim teaches a camera module (figure 1 item 100), comprising: a circuit board (figure 1 item 170); an image sensor disposed on the circuit board (figure 1 item 160); a lens driving unit disposed above the circuit board (figure 1 item 120 with items 130 and 140); a sensor base disposed between the circuit board and the lens driving unit (Figure 1 items 180 and/or 190); and an adhesive member fixing the lens driving unit to the sensor base (paragraphs 0003, 0030, 0032, and 0042; an adhesive member connects the lens driving unit and the sensor base), wherein the sensor base comprises an upper surface facing the lens driving unit and comprising four corner areas (Figure 1 items 180 and/or 190), wherein the sensor base comprises a guide part recessedly formed from at least one of the four corner areas of the upper surface of the sensor base (Figure 1 items 180 and/or 190).

claim 17, as mentioned above in the discussion of claim 16, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the guide part comprises a first chamfer surface extending from the upper surface of the sensor base and slanted from the upper surface of the sensor base (Figure 1 items 180 and/or 190 with items near item 183; wherein the guide part comprises a first chamfer surface extending from the upper surface of the sensor base and slanted from the upper surface of the sensor base).

Regarding claim 18, as mentioned above in the discussion of claim 17, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the guide part comprises a second chamfer surface extending from the first chamfer surface and slanted from the first chamfer surface (Figure 1 items 180 and/or 190 with items near item 183; wherein the guide part comprises a second chamfer surface extending from the first chamfer surface and slanted from the first chamfer surface).

Regarding claim 19, as mentioned above in the discussion of claim 18, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein the first chamfer surface has a first slope angle with respect to the upper surface of the sensor base (Figure 1 items 180 and/or 190 with items near item 183; wherein the first chamfer surface has a first slope angle with respect to the upper surface of the sensor base), wherein the second chamfer surface has a second slope angle with respect to the upper surface of the sensor base, and wherein the second slope angle is greater than the first slope angle (Figure 1 items 180 and/or 190 with items near item 183; wherein the second 

Regarding claim 20, Kim teaches a camera module (figure 1 item 100), comprising: a circuit board (figure 1 item 170); an image sensor disposed on the circuit board (figure 1 item 160); a lens driving unit disposed above the circuit board (figure 1 item 120 with items 130 and 140); and a sensor base disposed between the circuit board and the lens driving unit (Figure 1 items 180 and/or 190).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PgPub No. 2013/0070148) in view of Ootorii (US PgPub No. 2012/0248977).
Regarding claim 14, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches an adhesive member connects the lens driving unit and the sensor base (paragraphs 0003, 0030, 0032, and 0042; an adhesive member connects the lens driving unit and the sensor base).
However, Kim fails to teach wherein the adhesive member is cured by ultraviolet incident from outside the sensor base. Ootorii, on the other hand teaches wherein the adhesive member is cured by ultraviolet incident from outside the sensor base.
More specifically, Ootorii teaches wherein the adhesive member is cured by ultraviolet incident from outside the sensor base (paragraphs 0097 – 0099; wherein the adhesive member is cured by ultraviolet incident from outside the sensor base).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ootorii with the teachings of Kim to improve the system of Kim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PgPub No. 2013/0070148) in view of Kang (US PgPub No. 2012/0236248).
Regarding claim 15, as mentioned above in the discussion of claim 1, Kim teach all of the limitations of the parent claim.
Additionally, Kim teaches a main body (figure 1); the camera module of claim 1 disposed on the main body (please see claim 1 above).

More specifically, Kang teaches a display part disposed on the main body and outputting an image photographed by the camera module (paragraph 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kang with the teachings of Kim to improve the system of Kim by allowing easy viewing of images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ha (US patent No. 2017/0214831) teaches a camera module with chamfer edges on the base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
01/11/2022